internal_revenue_service number release date index number ------------------------------------------------ ----------------------------------------- ---------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-152250-11 date date legend x ----------------------------------------- ------------------------------------------ y ----------------------------------------- ------------------------------------------------------- state ------------- state ------------- dear ---------------- this letter responds to a letter dated date and subsequent correspondence submitted by x’s authorized representative requesting rulings under sec_7704 of the internal_revenue_code on behalf of x facts according to the information submitted x is a state corporation and a registered broker-dealer y is a state corporation an fdic-insured member bank and an affiliate of x this letter shall hereinafter refer to x and y together as y y proposes to operate an auction platform the service that will facilitate the buying and selling of third party limited_partnership interests y intends to structure the service to satisfy the qualified matching service requirements set forth in sec_1_7704-1 of the plr-152250-11 procedure and administration regulations the service is not available to the public in order to access the service a potential seller or buyer of a partnership_interest must be an accredited investor as defined in the securities act of y represents that service is not a national securities exchange registered under section of the securities exchange act of u s c 78f the ‘34 act a national securities exchange exempt from registration under section of the '34 act because of the limited volume of transactions a foreign securities exchange that under the law of the jurisdiction where it is organized satisfies regulatory requirements that are analogous to the regulatory requirements under the ‘34 act a regional or local exchange or an interdealer quotation system that regularly disseminates firm buy or sell quotations by identified brokers or dealers by electronic means or otherwise description of the service a partner of a partnership may request that the service serve as a qualified matching service under sec_1_7704-1 for transfers_of_partnership_interests the seller may list the interest on the service by having the interest listed on y’s website the seller will list the interest on the service and establish an initial nonfirm price quote for the interest the service displays only quotes that do not commit any person to buy or sell an interest at a quoted price nonfirm price quotes and does not display quotes at which any person is committed to buy or sell a partnership_interest at the quoted price firm quotes the service will not permit a potential seller of a partnership_interest to enter into a binding agreement to sell its interest until after the 15th calendar day after the date the announcement date information regarding an offering of a partnership_interest is made available to potential buyers the 15-day period the service also will not permit the closing of any sale of a partnership_interest for at least days after the date information regarding an offering of a partnership_interest is made available to potential buyers the 45-day period no payment of purchase proceeds can occur until the end of this 45-day period y will maintain contemporaneous_records at a central location to document compliance with the requirements of the 15-day and 45-day periods for at least days after the announcement date the discovery period qualified participants in the service will have the opportunity to view an interest on the service on the service’s website if the potential seller desires qualified participants will also have the opportunity to view the interest’s nonfirm minimum asking price after displaying a listed partnership_interest for at least days y will conduct a dutch auction for the interest in no case will the service permit parties to enter into a binding agreement until after the 15-day period any trades executed with respect to a partnership_interest will not become effective on the books_and_records of that plr-152250-11 partnership until the end of the 45-day period if no trade is executed for a particular interest within calendar days after its listing the service will cancel the listing the service will not permit the seller to re-list an interest in the same partnership for at least days after this cancellation the service will monitor the transfers it makes with respect to each partnership such that the sum of percentage interests in partnership capital or profits transferred during a taxable_year of a partnership other than private transfers described in sec_1_7704-1 does not exceed percent of the total interests in partnership capital or profits rulings requested the service is not a established_securities_market for the purpose of sec_7704 and sec_1_7704-1 the service meets the requirements to be a qualified matching service under sec_1_7704-1 a partnership whose interests are displayed or offered for purchase or sale on the service will not be considered to be publicly traded solely by reason of being offered for purchase or sale and or sold through the service the partnership may rely on this ruling provided that a it is not revoked b that the sum of a partnership’s interests transferred during a taxable_year of the partnership other than through private transfers described in sec_1_7704-1 does not exceed percent of the total interests in partnership capital or profits determined as provided in sec_1_7704-1 and c the service continues to operate in a manner consistent with the facts as represented maintenance of information required to permit a partnership to make the calculations and the actual making of the calculations relating to qualification for any applicable safe_harbor in sec_1_7704-1 will be the sole responsibility of the partnerships whose interests are traded and not the responsibility of y law and analysis sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that for purposes of sec_7704 the term publicly_traded_partnership means any partnership if - interests in such partnership are traded on an established_securities_market or interests in such partnerships are readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides in part that for purposes of sec_7704 and plr-152250-11 sec_1_7704-1 an established_securities_market includes - a national securities exchange registered under section of the ‘34 act a national securities exchange exempt from registration under section of the ‘34 act because of the limited volume of transactions a foreign securities exchange that under the law of the jurisdiction where it is organized satisfies regulatory requirements that are analogous to the regulatory requirements under the ‘34 act a regional or local exchange an interdealer quotation system that regularly disseminates firm buy or sell quotations by identified brokers or dealers by electronic means or otherwise sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 interests in a partnership that are not traded on an established_securities_market within the meaning of sec_7704 and paragraph b of this section are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market sec_1_7704-1 further clarifies that for purposes of sec_1_7704-1 interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if - i interests in the partnership are regularly quoted by any person such as a broker or dealer making a market in the interests ii any person regularly makes available to the public including customers or subscribers bid or offer quotes with respect to interests in the partnership and stands ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others iii the holder of an interest in the partnership has a readily available regular and ongoing opportunity to sell or exchange the interest through a public means of obtaining or providing information of offers to buy sell or exchange the interests in the partnership or iv prospective buyers and sellers otherwise have the opportunity to buy sell or exchange interests in the partnership in a time frame and with the regularity and continuity that is comparable to that described in the other provisions of sec_1_7704-1 sec_1_7704-1 allows certain types of transfers_of_partnership_interests to be disregarded in determining whether interests in the partnership are readily_tradable on a secondary market or the substantial equivalent thereof however these safe harbors do not apply to any transfers_of_partnership_interests on an established securities maket one of these safe harbors is a qualified matching service under sec_1_7704-1 sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 the transfer of an interest in a partnership through a qualified matching service is disregarded in determining whether interests in the partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides that a matching service is a qualified matching service only if - i the matching service consists of a computerized or printed listing plr-152250-11 system that lists customers’ bid and or ask quotes in order to match partners who want to sell their interests in a partnership the selling partner with persons who want to buy those interests ii matching occurs either by matching the list of interested buyers with the list of interested sellers or through a bid and ask process that allows interested buyers to bid on the listed interest iii the selling partner cannot enter into a binding agreement to sell the interest until the 15th calendar day after the date information regarding the offering of the interest for sale is made available to potential buyers and such time period is evidenced by contemporaneous_records ordinarily maintained by the operator at a central location iv the closing of the sale effected by virtue of the matching service does not occur prior to the 45th calendar day after the date information regarding the offering of the interest for sale is made available to potential buyers and such time period is evidenced by contemporaneous_records ordinarily maintained by the operator at a central location v the matching service displays only quotes that do not commit any person to buy or sell a partnership_interest at the quoted price nonfirm price quotes or quotes that express interest in partnership_interest without an accompanying price nonbinding indications of interest and does not display quotes at which any person is committed to buy or sell a partnership_interest at the quoted price firm quotes vi the selling partner’s information is removed from the matching service within calendar days after the date information regarding the offering of the interest for sale is made available to potential buyers and following any removal other than removal by reason of a sale of any part of such interest of the selling partner’s information from the matching service no offer to sell an interest in the partnership is entered into the matching service by the selling partner for at least calendar days and vii the sum of the percentage interests in partnership capital or profits transferred during the taxable_year of the partnership other than in private transfers described in sec_1 e does not exceed percent of the total interests in partnership capital or profits sec_1_7704-1 provides that a qualified matching service may be sponsored or operated by a partner of the partnership either formally or informally the underwriter that handled the issuance of the partnership interests or an unrelated third party in addition a qualified matching service may offer the following features - i the matching service may provide prior pricing information including information regarding resales of interests and actual prices paid for interests a description of the business of the partnership financial and reporting information from the partnership’s financial statements and reports and information regarding material events involving the partnership including special distributions capital distributions and refinancings or sales of significant portions of partnership assets ii the operator may assist with the transfer documentation necessary to transfer the partnership_interest iii the operator may receive and deliver funds for completed transactions and iv the operator’s fee may consist of a flat fee for use of the service a fee or commission based on completed transactions or any combination thereof conclusions plr-152250-11 accordingly based solely on the submitted facts and representations we rule as follows the service is not an established_securities_market under sec_1_7704-1 the service meets the requirements to be a qualified matching service under sec_1_7704-1 a partnership whose interests are displayed or offered for purchase or sale on the service will not be considered to be publicly traded solely by reason of being offered for purchase or sale and or sold through the service and may rely on this ruling provided a it is not revoked b that the sum of the partnership interests transferred during the taxable_year of the partnership other than through private transfers described in sec_1_7704-1 does not exceed percent of the total interests in partnership capital or profits determined as provided in sec_1_7704-1 and c the service continues to operate in a manner consistent with the facts as represented maintenance of information required to permit a partnership to make the calculations and the actual making of the calculations relating to qualification for any applicable safe_harbor in sec_1_7704-1 will be the sole responsibility of the partnerships whose interests are traded and not the responsibility of y except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of this transaction under any other provisions of the code pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours bradford r poston senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
